Case 8:20-cv-00703-JLS-DFM Document 18 Filed 07/20/20 Page1of1 Page ID #:66

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 20-00703-JLS (DFMx) Date July 20, 2020

 

 

Title James Rutherford v. Marvin L.S. House et al

 

PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on April 10, 2020. On July 15, 2020, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before June 17, 2020 why this
action should not be dismissed for lack of prosecution. [17] Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice
for lack of prosecution and for failure to comply with the Orders of the Court.

The Court’s Order to Show Cause is hereby DISCHARGED.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
